Citation Nr: 1217175	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 through August 1962, and continued to serve in the Alabama National Guard.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Administration (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim for service connection for a respiratory disorder.  The Veteran disagreed and perfected an appeal.

The Board acknowledges that, throughout the pendency of this appeal, the Veteran submitted several requests for a hearing before a Veterans Law Judge.  He indicated that he had no preference as to whether the hearing were conducted via videoconference or as a part of a Travel Board at the RO.  In response, the RO scheduled the Veteran for a Travel Board hearing in April 2011.  However, the Veteran did not report for that scheduled hearing.  Nor did he provide any reason for his failure to attend or request that the hearing be rescheduled.  None of the notice letters regarding the hearing has been returned as undeliverable.  Accordingly, the Veteran's requests for hearings are considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the final disposition of the Veteran's respiratory claim.

The Veteran essentially contends that he suffered a lung disorder just prior to being ordered on an annual training period for the Alabama National Guard in 1981.  He contends that while he was in the annual training his lung disorder worsened and that the condition has resulted in a decreased lung capacity.  He seeks service connection.  

A review of the record reveals that in late-April or early-May 1981, the Veteran went to his family physician complaining of pain in his chest.  According to the June 1990 affidavit of J.B., a member of the Veteran's Alabama National Guard unit, the Veteran had obtained a note from the family physician which stated that the Veteran was ill, had been treated with antibiotics and required hospitalization.  The Unit's company commander, according to the Veteran and J.B., threatened to treat the Veteran as being absent without leave if the Veteran did not attend the annual training.  Faced with that prospect, the Veteran did not go to the hospital but instead went to the National Guard training held at Camp Shelby, Mississippi, from May 2 through 19, 1981.  

Records show that on May 20, 1981, the Veteran reported to sick call and was subsequently taken to Kessler Air Force Base Hospital for treatment.  He remained there until June 5, 1981, and was treated for a "bacterial lung infection."  See Veteran's June 6, 1981, statement in the Line of Duty Investigation.  The Veteran essentially contends that the 1981 lung infection was made worse during the period of annual training and that it has resulted in a reduced lung capacity.  See July 2007 notice of disagreement.  Finally, an August 2007 VA pulmonary clinic treatment note includes a physician's assessment that the Veteran had "moderate COPD [chronic obstructive pulmonary disease]."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, there is evidence the Veteran has been diagnosed with COPD within the pendency of his claim; evidence of a bacterial lung infection during service; the Veteran's statement that he has had lung problems since the 1981 event; and no medical examination that provides a description of the likely etiology of the Veteran's currently manifested COPD and whether it is related to the 1981 bacterial infection.  Thus, the claim must remanded for a medical examination.  Id.

A remand is also warranted to fulfill VA's statutory duties to assist and notify the Veteran in connection with his claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the duty to assist, the Board notes that, in an August 2008 statement, the Veteran requested that VA obtain treatment records from the Birmingham VA medical facility.  The Board notes that the most recent VA treatment records appear to be dated in August 2007.  VA should obtain all VA treatment records that pertain to the Veteran.

The Veteran served on active duty in the early 1960's, but his current claim is based on a later period of active duty for training.  In the April 2012 formal brief in support of the Veteran's claim, the Veteran's representative contends that "unit annual training is a Title 10" or National Guard service under federal status as opposed to state status, and meets the criteria set out in 38 U.S.C.A. § 101 (24 (A), (B) and 38 C.F.R. § 3.6 (2011).  When a claim for service connection is based on a period of active duty for training, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  38 U.S.C.A. §§ 101(2), (22), (24); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  National Guard records regarding the Veteran's unit annual training in May 1981 need to be obtained to ascertain with precision whether the Veteran was participating in active duty for training during May 1981 for purposes of his claim.

Finally, with respect to the duty to notify, the Board observes that the Veteran has not been provided notice pursuant to the U.S. Court of Appeals for Veterans Claims (Court) holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), informing him of how VA determines a disability rating and an effective date.  Such notice should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all notification and development action required by 38 C.F.R. § 3.159(b) and the notice requirements announced in Dingess v. Nicholson, 19 Vet. App. 473 (2006) (pertaining to how VA determines a disability rating and an effective date). 

2.  Contact the Alabama National Guard or any other appropriate agency, and seek service personnel records pertaining to the Veteran.  If the records do not show what type of duty (i.e., active duty, inactive duty for training, or active duty for training) the Veteran performed in May 1981, request such information from the appropriate agencies including the Alabama National Guard Adjutant General; the National Guard Bureau, 111 South George Mason Drive, Arlington, Virginia 22204; and, the Defense Finance and Accounting Service (DFAS).  Associate any such records in the Veteran's VA claims folder.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

After obtaining the above service personnel records, prepare a memorandum that sets out all periods of active duty, active duty for training and inactive duty for training served by the Veteran during his service with the Alabama National Guard.  Include the memorandum in the Veteran's VA claims folder.

3.  Obtain VA treatment records pertaining to the Veteran that date from August 2007.

4.  After obtaining the necessary authorization from the Veteran , request any additional records, including private medical records and/or Tricare records that are relevant to his claim and that are not already associated with the claims file.  Explain to the Veteran that any prior authorization for the release of his medical providers' records has expired, and that he will need to reauthorize the release of those records in order for VA to obtain them.   All attempts to secure those records must be documented in the claims folder. The Veteran should also be advised to submit any additional medical records in his own possession in support of his claim.   If sufficiently identified records, for which any necessary releases are provided, are not ultimately obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

5.  After completion of the above steps, forward the Veteran's VA claims folder to an appropriate medical specialist for a VA examination concerning the claim for service connection for a respiratory disorder.  

The claims folder should be reviewed by the examiner, and the examination report should note that review. 

Specifically, the examiner's report should note any current respiratory disorder manifested by the Veteran.  The examiner should also provide an opinion concerning whether it is at least as likely as not (a probability of 50 percent or greater) that any current respiratory disorder is related to a period of active duty, active duty for training or inactive duty for training with the Alabama National Guard.  

The VA examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the periods of active duty, active duty for training and inactive duty for training served by the Veteran.  The examiner should also specifically note any medical literature referenced in the course of the examination..  

6.  Ensure the above development has been properly completed and that the examiner's opinion(s) is complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Agency of Original Jurisdiction should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

